Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This office action is in response to the claims filed on August 5, 2019.  Claims 1-3 are pending and are allowable for reasons of record.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thomas Spinelli on December 14, 2021.

            The application has been amended as follows:
IN THE CLAIMS:
In line 8 of claim 1:
--add the word “a” after “wherein” and before “second pyrotechnic material”--

Allowable Subject Matter
Claims 1-3 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art of record, Amiet (US 3,173,811), Bauman (US 2,824,164), and Vu et al. (US 2009/0226809), does not disclose, teach, or suggest alone or in any combination of:
A liquid reserve battery comprising a collapsible storage unit having a liquid electrolyte stored therein, a battery cell in communication with an outlet of the collapsible storage unit, the battery cell having gaps dispersed therein, a first pyrotechnic material partially disposed adjacent the collapsible storage unit, and a tube disposed in the battery cell, wherein a second pyrotechnic material is disposed in the tube, the tube being one of formed of an electrically non-conductive material or covered with an electrically non-conductive material.

	With respect to Claim 1, Amiet discloses a deferred action battery having liquid electrolyte stored in an electrolyte container made of flexible material where the neck of the electrolyte container is considered to read on the claimed tube extending to an outlet of the electrolyte container (see e.g., Col. 2, Lines 14-17, 24-31, & 41-43 and Figs. 1 & 2). Amiet also discloses the use of exploding powders to generate gas which increases the pressure in the electrolyte container and causes work to be done by the movable disc, such that it exerts a force on the electrolyte container and drives the liquid electrolyte into the battery compartment (see e.g., Col. 2, Lines 50-67). Amiet further discloses that heat is generated by the exploding powders (see e.g., Col. 3, Lines 1-3), which the skilled artisan would readily appreciate would be transferred to the electrolyte along with any heat generated by the increase in pressure within a constant volume and the work done by the movable disc on the electrolyte container. However, Claim 1 requires a second pyrotechnic material disposed in the tube, and that the tube is disposed in the battery cell, and that the tube is formed of an electrically non-conductive material or covered with an electrically non-conductive material. In order to modify Amiet to meet this limitation, one would have to move the tube and have motivation to place a second 

	With respect to Claim 1, Bauman discloses a deferred action battery with a symmetrical nature with a bowl shape and the tube beginning at the lowest point in the design to take advantage of gravity, and the tube then coiling around the lower portion of the electrolyte tank/reservoir.  Bauman fails to teach a second pyrotechnic material disposed in the tube, the tube being formed of an electrically non-conductive material or covered with an electrically non-conductive material.  It would require a complete redesign of Bauman’s invention to meet the instant claimed structure, which may prove to be undue burden on the skilled artisan.

With respect to claim 1, Vu et al. teaches a reserve battery with a vacuum stack area adjacent a collapsible electrolyte case and on the other side has a second tube (804), but only the second tube contains pyrotechnic material.  One of ordinary skill in the art would understand that the battery would not function properly if pyrotechnic material was inside of the vacuum stack.  Furthermore, the tube containing pyrotechnic material of Vu is outside of the battery cell and it is necessary for the vacuum stack to be between the battery cell and the tube containing pyrotechnic material for the invention of Vu.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached every other Monday-Tuesday 8am-2pm, and every other Thursday 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.R/Examiner, Art Unit 1724    

/STEWART A FRASER/Primary Examiner, Art Unit 1724